Citation Nr: 0521459	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  99-20 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to service connection for a back disorder.

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran served on active duty from February 3, 1983, to 
March 14, 1983.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA), and by the Fort Harrison, Montana, VA Regional 
Office and Medical Center.  In February 2001 and October 
2002, the Board remanded this case in order to address due 
process concerns.  The Board issued a decision in July 2003 
that denied the claims of entitlement to service connection 
for a back disability and a total disability evaluation for 
individual unemployability due (TDIU) to service-connected 
disabilities.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the July 2003 decision and remanded for further development.  
The case has returned for Board consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the Joint Motion for Remand, attached to the Court's order 
vacating the Board's decision of July 2003, VA was faulted 
for not obtaining medical evidence in the possession of the 
Social Security Administration (SSA) and for not obtaining a 
VA compensation examination to elicit opinions on the 
etiology of the veteran's back disability.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the AMC for the 
following:

1.  Contact the veteran and request a 
copy of all SSA decisions that have 
adjudicated his claim for disability 
benefits.  Thereafter, contact the 
appropriate SSA office and request 
legible copies of all evidence reviewed 
by SSA in its award of disability 
benefits to the veteran.  All responses 
and/or evidence received should be 
associated with the claims file.

2.  Contact the veteran and request that 
he provide the addresses for a Dr. W.D. 
(who prepared a letter dated on December 
7, 1999) and a Dr. B.A.C. (who prepared a 
letter dated on January 20, 1999).  Also 
request that the veteran complete and 
sign the appropriate release forms so 
that the records of Dr. Dole, Dr. 
Cisnero, Dr. McDowell, Dr. Pulsipher, and 
Dr. Jahani can be obtained by VA.  The 
veteran is hereby informed that his 
failure to cooperate in the development 
of this evidence could have an adverse 
affect on his current claims.  All 
responses received should be documented 
in the claims file.

3.  After the veteran's responses to the 
requests of Paragraph 2 have been 
received, or a reasonable time has 
elapsed, contact all physicians (except 
for Dr. Pulsipher) noted in the previous 
paragraph and request them to 
authenticate the letters submitted by the 
veteran.  In addition, if the appropriate 
release forms are received, request 
copies all treatment records in their 
possession (to include Dr. Pulsipher).  
All responses and/or evidence should be 
associated with the claims file.

4.  After the above development has been 
completed and all evidence received 
associated with the claims file, the 
veteran should be scheduled for a VA 
orthopedic examination.  Send the claims 
folder to the examiner for review.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

Based on a review of contemporaneous 
medical records, the examiner should 
provide answers to the following 
questions:

Does the veteran currently have a low 
back disability?  If so, please provide 
all appropriate diagnoses.

What is the most likely correct in-
service low back diagnosis, if any?  Was 
the in-service condition chronic?

Is it at least as likely as not (i.e., 50 
percent probability or greater) that any 
current low back disability is related to 
any in-service injury or disease?  

Is there clear and unmistakable (obvious 
or manifest) medical evidence that the 
veteran's current low back disability 
pre-existed his military service and was 
not aggravated during military service?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  A rationale of 
what evidence/history the examiner found 
more persuasive and less persuasive 
should be provided in the examination 
report.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with appellate procedure.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2004).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




